LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
It may be that the result in this case is more equitable than a contrary result. But it is more important to provide stability in this area of the law than it is to try to do equity case by case. Thus, I respectfully *783disagree with what I regard as a result oriented decision (perhaps suitable for this case), supported by reasoning in the Opinion that leaves us with the same uncertainty we started with.
We took this case for discretionary review because, as the Court of Appeals’ Opinion points out, there are two conflicting lines of authority on the question whether a former husband is entitled to credit against his post-divorce obligations of support for U.S. Government social security benefits paid to a former wife or child solely because of the husband’s earnings.
In Keplinger v. Keplinger, Ky., 610 S.W.2d 618 (1981), a divorced father became disabled and the Social Security Administration started paying the ex-wife $383 a month in child support. The trial court held the former husband was entitled to credit against the amount specified for child support in the property settlement agreement, which was incorporated in the divorce decree, in the amount of the social security benefits now received because of his disability. We reversed, holding “the trial court lacked the power to impair the vested contractual rights of the parties by its modification.” Id. at 619.
Four years later in Board v. Board, Ky., 690 S.W.2d 380 (1985), where the “issue” was “whether the trial court erred in crediting social security payments against child support,” we held:
“Kentucky follows the prevailing view of most jurisdictions in the United States in that government benefits in the form of social security for child support may be credited against the parent’s liability under the decree or agreement of settlement.” Id. at 381.
In Board, like Keplinger, the amount of child support had been fixed by “a property settlement agreement in the dissolution of the marriage.” Id. Nevertheless, we stated Keplinger was “not applicable,” providing an explanation which was, in my opinion, a distinction without a difference. This was a mistake. It simply perpetuated two divergent lines of authority dealing with the same problem. It is a mistake which we have not only repeated, but exacerbated, in this case. The result is divorce litigants, practitioners and the trial courts have no way of knowing what rule will be applied when the subject is the right to credit against post-judgment maintenance and support obligations for social security benefits paid as a result of the earnings of a former spouse.
In Board, and in the present case, we make reference to the fact Keplinger “involved a pre-1972 settlement agreement.” It is true that in 1972 the concept of alimony was modified by the new no-fault divorce law to the concept of maintenance. But this change is not implicated in the problem before us in these cases. That problem is whether it is a “modification” of the settlement agreement to give credit against the obligation fixed in the agreement when years later a spouse begins receiving social security benefits because of the earnings of her former spouse, or whether it is a “modification” not to give such credit. Which way is in fact a “modification” is simply a word game. We need a consistent rule, one way or the other, to put an end to this word game where the parties have failed to do so by language in their settlement agreement and the court has failed to do so by language in the Decree of Dissolution.
At present the concept of “maintenance” for a former spouse, as provided for in KRS 403.200, and the concept of child support as provided for in KRS 403.210, do not differ in any way that is material to the issue before us. Thus, we need a rule that is both consistent and applicable to both. In my judgment we should utilize the rule in Board v. Board, giving credit when support is later provided through social security benefits, partly because Board is a decision later in time, but mostly because I believe giving a credit is a better rule in most cases, more equitable and closer to the original understanding of the parties .about the nature of the obligation. Certainly, this is so in those cases where there was no agreement and the obligation was fixed by the court. There is no significant difference when there is an agreement but *784it fails to foresee or provide for the advent of social security.
Nevertheless, I would consider adopting the Keplinger result rather than the Board result, if only we would provide stability to the law by offering one consistent rule. Post-divorce litigation is harmful to the parties involved and even more harmful to their children. Insofar as possible, we need rules regulating the rights of the parties that are clear and unambiguous, and easily applicable, rules that will diminish the need and desire to litigate. The present decision is counterproductive to this end.
STEPHENS, C.J., joins this dissent.